      CASE 0:17-cv-04971-DWF-KMM Document 161 Filed 05/21/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MINNESOTA

              TELEPHONE CONFERENCE MINUTE ENTRY

Kurt A. Beseke,                                              COURT MINUTES
                                                            BEFORE: Kate Menendez
                     Plaintiff(s),                            U.S. Magistrate Judge
 v.
                                                 Case No:       17-cv-4971-DWF-KMM
Equifax Information Services LLC,                Date:          5/21/20
                                                 Location:     Telephonic
                     Defendant(s).               Time Commenced:        1:00 p.m.
                                                 Time Concluded:        1:15 p.m.
                                                 Time in Court:         15 Minutes

APPEARANCES:

For Plaintiff:    E. Michelle Drake, John G. Albanese
For Defendant:    Meryl W. Roper, Zachary A. McEntyre

The Court held a telephonic status conference in this matter. Counsel continue to
work cooperatively to resolve discovery disagreements. There are certain
disagreements that the parties intend to raise in formal motions to the Court. In
addition, counsel are likely to submit a stipulation recommending modest adjustments
to the schedule, in light of delays largely attributable to the pandemic.



                                               s/Kathy Thobe
                                              Judicial Assistant/Courtroom Deputy
